The Supreme Court affirmed the decision of the Court below, on March 24th, 1879, in the following opinion :
Per Curiam.
The proceedings brought up on the record are regular on their tace. The approval of the bond is not a subject of review in this court. The question whether the Railroad Company had authority to enter upon the land of Hiram L. Getz & Co., to make the branch cannot be decided on this certiorari. If the company had the right; the bond was an essential prerequisite to the exercise of it. The approval of the bond settled nothing as to the right. It decided merely the question of the sufficiency of the sureties and the amount of the bond. These other matters are not before us.
Writ of certiorari quashed.